Citation Nr: 0600331	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  05-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to October 
1974.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the RO received additional evidence (two 
letters from VA physicians) following the issuance of the 
last statement of the case (SOC) in December 2004.  However, 
review of that evidence reveals that the letters relate to 
treatment for peripheral vascular disease, such that they are 
not relevant to the low back disability issue on appeal.  
Accordingly, a remand to the RO for preparation of a 
supplemental statement of the case is not required.  38 
C.F.R. §§ 19.31(b), 19.37(a).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of a chronic low back disorder in 
service, and no competent evidence of a nexus between the 
veteran's current low back disorder and his period of active 
service from August 1973 to October 1974.


CONCLUSION OF LAW

Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b).
 
At the outset, the Board notes that a VA radiology report 
from X-rays taken in December 2003 diagnoses the veteran with 
"[m]ild lumbosacral degenerative disease."  The X-ray 
findings show that "[t]he L5-S1 disc space is slightly 
narrower than the preceding disc spaces.  This may be 
developmental versus degenerative."  Furthermore, the report 
states, "[t]here is mild anterior hypertrophic vertebral 
body spurring at L3-L4 and L4-L5."  The first requirement 
for any service connection claim is the existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  Thus, as discussed above, the medical evidence 
of record indicates that the veteran has currently has a low 
back condition.  

The veteran contends that he experiences chronic low back 
pain with muscle spasms and accompanying pain radiating to 
the legs and feet.  According to his March 2004 notice of 
disagreement, he asserts that he first experienced a low back 
condition in service as a result of an "accident."  The 
veteran subsequently relates in statements to VA physicians 
and in his substantive appeal that he injured his back in 
service when he fell out of his bed as a result of nightmares 
caused by pressure from his military supervisors.  He reports 
that he has had continuous low back problems since this 
alleged in-service incident.  

The Board notes that although the veteran is currently 
diagnosed with a low back condition, a comprehensive review 
of the service medical records (SMRs) does not support a 
finding of a chronic low back condition during the veteran's 
active service from August 1973 to October 1974.  An October 
1973 treatment report in the SMRs indicated that the veteran 
complained about back pain upon prolonged standing or 
sitting.  The record is silent as to any incident which 
involved the veteran falling out of his bed.  Moreover, there 
was no other complaint, treatment, or diagnosis of a low back 
condition during service.  Thus, the Board finds that the 
SMRs, as a whole, provide very negative evidence against a 
finding for a chronic low back condition in service.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Post-service, the Board observes the first medical evidence 
of any complaint concerning a low back condition in the 
claims folder is approximately twenty years after discharge.  
A December 1993 private Kaiser medical record showed that the 
veteran received treatment for his back, neck, shoulder, and 
arms as a result of a motor vehicle accident.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.   
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Such 
a lapse of time weighs heavily against the veteran's claim.    

Furthermore, according to a June 2004 VA outpatient treatment 
report from Atlanta, the veteran himself admits that he has 
never received any specific treatment or therapy for his low 
back condition since service.  Such an admission by the 
veteran himself provides very negative evidence against the 
claim.  Consequently, service and post-service medical 
records are negative for a non-chronic low back condition in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R.  § 3.303(b).  

The Board adds that the same June 2004 VA outpatient 
treatment report recorded the veteran's contention that his 
low back pain has progressively increased since he fell from 
his bed while in the military.  To the extent it may argued 
that this record supports a nexus between the veteran's 
current back condition and his service, the Board emphasizes 
that medical history provided by the veteran and recorded by 
an examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

Similarly, the veteran's personal statement or opinion that 
his low back condition is related to service, without 
evidence showing that he has medical training or expertise, 
is not competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

In addition, the private Kaiser treatment record discussed 
above recorded back problems as a result of a December 1993 
motor vehicle accident, which may indicate an intercurrent 
cause of his low back condition.  In any event, the Board 
finds no competent evidence of a nexus between the veteran's 
current low back disorder and his period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

Having carefully reviewed the service and post-service 
evidence pertaining to the veteran's claim, the Board 
concludes that service connection for a low back disorder is 
not warranted.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).  The claim for service connection is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in December 
2003, a March 2004 rating decision, and a December 2004 SOC, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the December 2004 SOC includes the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  38 U.S.C.A.  § 5103(a); 
38 C.F.R. § 3.159.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the December 2003 VCAA 
notice letter prior to the March 2004 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id at 120-21. Nonetheless, the Board is satisfied that 
the veteran actually knew to submit such evidence to the RO, 
given the medical information he has authorized the VA to 
obtain on his behalf and the evidence he has submitted in the 
form of written statements and private medical evidence.  
Moreover, the March 2004 rating decision and December 2004 
SOC advised the veteran of what missing evidence was relevant 
and necessary to demonstrate service connection for a low 
back disability.  Significantly, neither the veteran nor his 
representative has ever indicated that any other evidence 
relevant to this claim remains outstanding.  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA outpatient treatment records, VA 
radiographic studies, and private medical records as 
identified and authorized by the veteran.  The Board notes 
that the veteran has provided the RO with personal lay 
statements as part of his notice of disagreement and 
substantive appeal.  Thus, the Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

ORDER

Service connection for a low back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


